

 
 
Exhibit 10.2



SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of June
7, 2011 among ORBITAL SCIENCES CORPORATION, a Delaware corporation (the
“Borrower”), the other parties identified as “Obligors” on the signature pages
hereto and such other parties that may become Obligors hereunder after the date
hereof (together with the Borrower, individually an “Obligor”, and collectively
the “Obligors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
holders of the Secured Obligations (defined below).


RECITALS


WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, modified, extended, renewed or replaced from time to time, the
“Credit Agreement”) among the Borrower, the Guarantors party thereto, the
Lenders party thereto and the Administrative Agent, the Lenders have agreed to
make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Definitions.


(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.


(b)           The following terms shall have the meanings set forth in the UCC
(defined below):  Accession, Account, Adverse Claim, As-Extracted Collateral,
Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Company Security,
Investment Property, Letter-of-Credit Right, Manufactured Home, Money, Proceeds,
Securities Account, Securities Intermediary, Security Entitlement, Security,
Software, Supporting Obligation and Tangible Chattel Paper.


(c)           In addition, the following terms shall have the meanings set forth
below:


“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.


“Collateral” has the meaning provided in Section 2 hereof.


 
“Control” has the meaning set forth in Article 8 or, if applicable, in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 
 

 
“Copyright License” means any written agreement, naming any Obligor as licensor
or licensee, granting any right under any Copyright.



 
“Copyrights” means (i) all copyrights registered in the United States or any
other country in all Works, now existing or hereafter created or acquired, all
registrations and recordings


 
 

--------------------------------------------------------------------------------

 

thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office or in any similar office or agency of the United States, any
state thereof or any other country or political subdivision thereof, or
otherwise, and (ii) all renewals thereof.


 
“Excluded Pledged Equity” any Capital Stock of a Foreign Subsidiary entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in excess of
sixty-six percent (66%) (or such greater percentage that, due to a change in an
Applicable Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of all issued and
outstanding Capital Stock of such Foreign Subsidiary entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)).



 
“Material Intellectual Property” means any federally registered Copyrights,
Patents and Trademarks owned by or licensed to an Obligor and material to the
conduct of the business of the Obligors, taken as a whole.



 
 “Patent License” means any agreement, whether written or oral, providing for
the grant by or to an Obligor of any right to manufacture, use or sell any
invention covered by a Patent.



 
“Patents” means (i) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (ii) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.



“Pledged Equity” means, with respect to each Obligor, (i) one hundred percent
(100%) of the issued and outstanding Capital Stock of each Domestic Subsidiary
that is directly owned by such Obligor and (ii) sixty-six percent (66%) (or such
greater percentage that, due to a change in an Applicable Law after the date
hereof, (A) could not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent and (B) could not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding Capital Stock entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one
hundred percent (100%) of the issued and outstanding Capital Stock not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each
Foreign Subsidiary that is directly owned by such Obligor, including the Capital
Stock of the Subsidiaries owned by such Obligor as set forth on Schedule 1
hereto, in each case together with the certificates (or other agreements or
instruments), if any, representing such Capital Stock, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:


(1)           all Capital Stock representing a dividend thereon, or representing
a distribution or return of capital upon or in respect thereof, or resulting
from a stock split, revision, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


(2)           in the event of any consolidation or merger involving the issuer
thereof and in which such issuer is not the surviving Person, all shares of each
class of the Capital Stock of the successor Person formed by or resulting from
such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of an Obligor.



 
 

--------------------------------------------------------------------------------

 

“Secured Obligations” as used herein shall mean all Secured Obligations (as
defined in the Credit Agreement).


 
“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.



“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.           Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Obligor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):  (a) all
Accounts; (b) all Chattel Paper; (c) those certain Commercial Tort Claims set
forth on Schedule 2 hereto; (d) all Copyrights; (e) all Copyright Licenses; (f)
all Deposit Accounts; (g) all Documents; (h) all Equipment; (i) all Fixtures;
(j) all General Intangibles; (k) all Instruments; (l) all Inventory; (m) all
Investment Property; (n) all Letter-of-Credit Rights; (o) all Money; (p) all
Patents; (q) all Patent Licenses; (r) all Payment Intangibles; (s) all Pledged
Equity; (t) all Software; (u) all Supporting Obligations; (v) all Trademarks;
(w) all Trademark Licenses; and (x) all Accessions and all Proceeds of any and
all of the foregoing.


Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that an Obligor may from time to time hereafter deliver
additional Capital Stock to the Administrative Agent as collateral security for
the Secured Obligations.  Upon delivery to the Administrative Agent, such
additional Capital Stock shall be deemed to be part of the Pledged Equity of
such Obligor and shall be subject to the terms of this Agreement whether or not
Schedule 1 hereto is amended to refer to such additional Capital Stock.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the Collateral
shall not include (collectively, the “Excluded Collateral”): (1) any General
Intangible, permit, lease, license, contract or other instrument of an Obligor
if the grant of a security interest in such General Intangible, permit, lease,
license, contract or other instrument in the manner contemplated by this
Agreement, under the terms thereof or under Applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Obligor’s rights, titles
and interests thereunder (including upon the giving of notice or the lapse of
time or both); provided that (i) any such limitation described above on the
security interests granted hereunder shall only apply to the extent that any
such prohibition could not be rendered ineffective pursuant to the UCC or any
other Applicable Law (including Debtor Relief Laws) or principles of equity and
(ii) in the event of the termination or elimination of any such prohibition or
the requirement for any consent contained

 
 

--------------------------------------------------------------------------------

 

in any Applicable Law, General Intangible, permit, lease, license, contract or
other instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder; (2) any “intent to use” Trademark applications for which a
statement of use has not been filed (but only until such statement is filed),
(3) Equipment owned by any Obligor that is subject to a purchase money Lien or a
Capital Lease if the contract or other agreement in which such Lien is granted
(or in the documentation providing for such Capital Lease) prohibits or requires
the consent of any Person other than the Borrower and its Affiliates as a
condition to the creation of any other Lien on such Equipment, (4) any asset
subject to a Permitted Lien incurred pursuant to Section 9.1(r) of the Credit
Agreement, to the extent the grant of a security interest in such asset is
prohibited by a contract with a customer of an Obligor with respect to such
asset and until the release or termination of the Lien in favor of the
lienholder in respect of such asset, (5) Excluded Pledged Equity and (6) any
treasury stock of the Borrower or other margin stock (within the meaning of
Regulation U issued by the Federal Reserve Board), in each case, unless the
Lenders have made any necessary filings with the Federal Reserve Board in
connection therewith.


Notwithstanding anything to the contrary herein, the Obligors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Collateral (but only for so long as it remains
Excluded Collateral).


The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (a) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (b) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.


3.           Representations and Warranties.  Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:


(a)
Ownership.  Each Obligor is the legal and beneficial owner of its Collateral and
has the right to pledge, sell, assign or transfer the same free and clear of all
Liens except for Permitted Liens.



(b)
Security Interest/Priority.  This Agreement creates a valid security interest in
favor of the Administrative Agent, for the benefit of the holders of the Secured
Obligations, in the Collateral of such Obligor and, when properly perfected by
filing in the appropriate offices against such Obligor, shall constitute a valid
and perfected, first priority security interest in such Collateral (including
all uncertificated Pledged Equity consisting of partnership or limited liability
company interests that do not constitute Securities), to the extent such
security interest can be perfected by filing under the UCC, free and clear of
all Liens except for Permitted Liens.  The taking possession by Administrative
Agent of the certificated securities (if any) evidencing the Pledged Equity and
all other Instruments constituting Collateral will perfect and establish the
first priority of the Administrative Agent’s security interest in all the
Pledged Equity evidenced by such certificated securities and such Instruments
and, when properly perfected by filing, registration or control, in all other
Pledged Equity and instruments securing the Secured Obligations.  Except as set
forth in this Section 3(f)(ii), no action is necessary to perfect in such
Pledged Equity.  With respect to any Collateral consisting of a Deposit Account,
Security Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Obligor, the applicable Securities Intermediary and
the Administrative Agent of an agreement granting Control to the Administrative
Agent over


 
 

--------------------------------------------------------------------------------

 

the applicable Obligor, the applicable Securities Intermediary and the
Administrative Agent of an agreement granting Control to the Administrative
Agent over
such Collateral, the Administrative Agent shall have a valid and perfected,
first priority security interest in such Collateral.


(c)
[Intentionally Omitted]



(d)
Accounts.  No Account of an Obligor is evidenced by any Instrument or Chattel
Paper unless such Instrument or Chattel Paper, to the extent required by Section
4.1(a)(i), has been endorsed over and delivered to, or submitted to the control
of, the Administrative Agent.



(e)
Equipment and Inventory.  As of the Closing Date, such Obligor’s Equipment and
Inventory are kept at the locations listed on Schedule 3, except for (i)
Equipment or Inventory in transit or (ii) Equipment or Inventory located at
subcontractor facilities, launch locations or other customer locations in the
ordinary course of business.



(f)
Pledged Equity.



(i)           Authorization of Pledged Equity.  All Pledged Equity is duly
authorized and validly issued, is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights, warrants, options or
other rights to purchase of any Person, or equityholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible, into,
or that requires the issuance and sale of, any of the Pledged Equity, except to
the extent permitted under the Loan Documents.


(ii)           Obligor’s Authority.  Except for (a) the filing or recording of
UCC financing statements, (b) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office, (c)
filings with the United States Securities and Exchange Commission pursuant to
applicable Requirements of Law, (d) such actions as may be required by Laws
affecting the offering and sale of securities, (e) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (f) consents, authorizations, filings or other
actions which have been obtained or made, no authorization, approval or action
by, and no notice or filing with, any Governmental Authority or with the issuer
of any Pledged Equity or any other Person is required either for the pledge made
by an Obligor or for the granting of the security interest by an Obligor
pursuant to this Agreement.


(iii)           [Intentionally Omitted]


(iv)           [Intentionally Omitted]


(g)
No Other Equity Interests, Instruments, Etc.  As of the Closing Date, no Obligor
owns any certificated Capital Stock in any Subsidiary that are required to be
pledged and delivered to the Administrative Agent hereunder other than as set
forth on Schedule 1 hereto, and all such certificated Capital Stock have been
delivered to the Administrative Agent.



(h)
Partnership and Limited Liability Company Interests.  Except for (x) any
certificated Pledged Equity delivered to the Administrative Agent, (y)
Investment Cash Equivalents and (z) Investments permitted pursuant to Sections
9.2(b) and (m) of the Credit Agreement, as of the Closing Date, none of the
Collateral (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.


 
 

--------------------------------------------------------------------------------

 



(i)
Consents; Etc.  There are no restrictions in any Organizational Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement.  Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement that cannot be perfected
by filing, (iv) such actions as may be required by Laws affecting the offering
and sale of securities, (v) such actions as may be required by applicable
foreign Laws affecting the pledge of the Pledged Equity of Foreign Subsidiaries,
(vi) consents, authorizations, filings or other actions which have been obtained
or made and (vii) the taking of the actions contemplated by Section 4(f) with
respect to Commercial Tort Claims, no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or Governmental Authority and
no consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Obligor), is required for (A) the grant by such
Obligor of the security interest in the Collateral granted hereby or for the
execution, delivery or performance of this Agreement by such Obligor, or (B) the
perfection of such security interest in Collateral which may be perfected by the
filing of a financing statement under the UCC or a filing with the United States
Copyright Office.



(j)
Commercial Tort Claims.  To the knowledge of the Borrower, as of the Closing
Date, no Obligor has any Commercial Tort Claims other than as set forth on
Schedule 2 hereto.

 
(k) Intellectual Property.
 
    (i)           As of the Closing Date, each Material Intellectual Property of
such Obligor is valid, subsisting, unexpired, enforceable and has not been
abandoned.


 
(ii)
As of the Closing Date, to such Obligor’s knowledge, no holding, decision or
judgment has been rendered by any Governmental Authority that would limit,
cancel or question the validity of any Material Intellectual Property of any
Obligor.



 
(iii)
As of the Closing Date, to such Obligor’s knowledge, no action or proceeding is
pending seeking to limit, cancel or question the validity of any Material
Intellectual Property of such Obligor.



 
(iv)
All applications pertaining to the Material Intellectual Property of each
Obligor have been duly and properly filed, and all registrations or letters
pertaining to such Material Intellectual Property have been duly and properly
filed and issued, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.



 
(v)
Except as permitted pursuant to the Credit Agreement, no Obligor has made any
assignment or agreement in conflict with the security interest in the Material
Intellectual Property of any Obligor hereunder.






 
 

--------------------------------------------------------------------------------

 

(l)           Deposit Accounts and Securities Accounts.
 
Set forth on Schedule 4 is a list identifying each Deposit Account of an Obligor
and each Securities Account of an Obligor (including, in each case, the
institution where such account is maintained, and the account number) in which a
balance in excess of $1,000,000 is maintained as of the Closing Date.




4.           Covenants. Each Obligor covenants that until such time as the
Secured Obligations (other than contingent indemnification obligations not then
due) arising under the Loan Documents have been paid in full, the Commitments
have expired or been terminated and all Letters of Credit have been terminated
or expired (or been cash collateralized), such Obligor shall:


(a)
Instruments/Chattel Paper/Pledged Equity/Control.



 
(i)
Instruments; Tangible Chattel Paper; Documents.  If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, ensure that such Instrument or Tangible
Chattel Paper is either in the possession of such Obligor or, if requested by
the Administrative Agent in respect of any such Collateral with an individual
value equal to or greater than $1,000,000, is delivered to the Administrative
Agent (1) in the case of Instruments, duly endorsed in a manner satisfactory to
the Administrative Agent or (2) in the case of Tangible Chattel Paper, marked
with a legend reasonably acceptable to the Administrative Agent indicating the
Administrative Agent’s security interest in such Tangible Chattel Paper.



 
(ii)
Delivery of Certificates.  Deliver to the Administrative Agent promptly upon the
receipt thereof by or on behalf of an Obligor, all certificates and instruments
constituting Pledged Equity.  Prior to delivery to the Administrative Agent, all
such certificates constituting Pledged Equity shall be held in trust by such
Obligor for the benefit of the Administrative Agent pursuant hereto.  All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit
4(a)(ii) hereto or as otherwise approved by the Administrative Agent.



(b)
Filing of Financing Statements, Notices, etc.  Each Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to preserve the security interests of the
Administrative Agent hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Patents registered in the United States, a Notice of
Grant of Security Interest in Patents for filing with the United States Patent
and Trademark Office in the form of Exhibit 4(b)(i) hereto, (C) with regard to
Trademarks registered in the United States, a Notice of Grant of Security
Interest in Trademarks for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(ii) hereto, (D) with regard to Copyrights
registered in the United States, a Notice of Grant of Security Interest in
Copyrights in the form of Exhibit 4(b)(iii), (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and preserve the
Administrative Agent’s rights and interests hereunder; provided, however that
this Section 4(b) shall not obligate any Obligor to otherwise undertake
collateral perfection or protection obligations not otherwise required under the
Loan Documents (it being understood that perfection obligations with respect to
Collateral that is perfected by delivery or control shall only be as


 
 

--------------------------------------------------------------------------------

 

expressly required pursuant to other provisions of this Agreement, and, except
as expressly provided above, actions with respect to Collateral that is not
subject to perfection under the UCC shall not be required).  With respect to any
Patents, Trademarks or Copyrights registered in the United States, no Obligor
nor any Subsidiary shall be required to disclose (x) any materials subject to a
confidentiality obligation binding upon such Obligor or Subsidiary to the extent
such disclosure would violate such obligations or (y) any communications
protected by attorney-client privilege the disclosure or inspection of which
would waive such privilege; provided, however, that each Obligor shall
nonetheless preserve the security interests of the Administrative Agent
hereunder.  Furthermore, each Obligor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other Person whom the
Administrative Agent may designate, as such Obligor’s attorney-in-fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements (including renewal statements), amendments and supplements,
notices or any similar documents that in the Administrative Agent’s reasonable
discretion would be necessary or appropriate, in order to perfect and maintain
perfection of the security interests granted hereunder, such power, being
coupled with an interest, being and remaining irrevocable so long as the Secured
Obligations remain unpaid and until the commitments relating thereto shall have
been terminated.  Subject to the limitations set forth in Section 5, each
Obligor hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Obligor wherever the Administrative Agent may in its sole discretion desire to
file the same.
 
(c)           Other Liens.  Defend the Collateral against Liens therein other
than Permitted Liens.


(d)
[Intentionally Omitted].



(e)
Treatment of Accounts.  Not grant or extend the time for payment of any Account,
or adjust, compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, in each case other than as
normal and customary in the ordinary course of an Obligor’s business or as
otherwise determined in such Obligor’s reasonable business judgment.



(f)
Commercial Tort Claims.  (i) Promptly forward to the Administrative Agent an
updated Schedule 2 hereto listing any and all Commercial Tort Claims seeking
damages greater than $1,000,000 acquired by or in favor of such Obligor and (ii)
upon the request of the Administrative Agent, execute and deliver such
statements, documents and notices and do and cause to be done all such things as
may be reasonably required by the Administrative Agent, or required by Law to
create, preserve, perfect and maintain the Administrative Agent’s security
interest in such Commercial Tort Claims initiated by or in favor of any Obligor.



(g)
[Intentionally Omitted]

 
(h)           [Intentionally Omitted]
 
(i)           Issuance or Acquisition of Interests in Partnerships and Limited
Liability Companies.  Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any uncertificated Pledged Equity consisting of an interest in a
partnership or a limited liability company that (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.

 
 

--------------------------------------------------------------------------------

 



(j)
Intellectual Property.



(i)           Not do any act or knowingly omit to do any act whereby any
Copyright that is Material Intellectual Property could reasonably be expected to
become invalidated and not do any act, or knowingly omit to do any act, whereby
any Copyright that is Material Intellectual Property could reasonably be
expected to become injected into the public domain.


(ii)           Not make any assignment or agreement in conflict with the
security interest in the Copyrights of each Obligor hereunder (except as
permitted by the Credit Agreement).


(iii)           (A) Continue to use each Trademark that is Material Intellectual
Property in order to maintain such Trademark in full force free from any claim
of abandonment for non-use, unless such Obligor determines, in its reasonable
business judgment, that such Trademark that is Material Intellectual Property is
no longer necessary or appropriate for use in its business, (B) not adopt or use
any mark that is confusingly similar or a colorable imitation of each Trademark
that is Material Intellectual Property unless the Administrative Agent, for the
ratable benefit of the holders of the Secured Obligations, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (C)
except as would not reasonably be expected to have a Material Adverse Effect,
not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any each Trademark that is Material
Intellectual Property  may become invalidated.


(iv)           Not do any act, or omit to do any act, whereby any Patent that is
Material Intellectual Property could reasonably be expected to become abandoned
or dedicated.


(v)           [Intentionally Omitted]


(vi)           Upon request of the Administrative Agent, such Obligor shall
execute and deliver any and all agreements, instruments, documents and papers as
the Administrative Agent may reasonably request to evidence the security
interest of the Administrative Agent and the holders of the Secured Obligations
in any Patent or Trademark in the Collateral and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.


(vii)           Take all necessary steps in such Obligor’s reasonable business
judgment, including, without limitation, in any proceeding before the United
States Patent and Trademark Office, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each Patent and Trademark that is Material Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.


(viii)           Each Obligor shall take such actions in response to any
infringement, misappropriation or dilution by a third party of any Patent or
Trademark that is Material Intellectual Property (including promptly notifying
the Administrative Agent) as it deems appropriate in its reasonable business
judgment under the circumstances to protect such Patent or Trademark.



 
 

--------------------------------------------------------------------------------

 

(ix)           Not make any assignment or agreement in conflict with the
security interest in the Patents or Trademarks of each Obligor hereunder (except
as permitted by the Credit Agreement).
 
(k)           Insurance.  To the extent required by the Credit Agreement,
insure, repair and replace the Collateral of such Obligor.
 
(l)           [Intentionally Omitted]


5.           Authorization to File Financing Statements.  Each Obligor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as "all personal property", "all
assets" or words of similar meaning); provided, however, that if requested by
the Borrower, any such financing statement or amendment shall specifically
identify any Excluded Property that is not subject thereto.


6.           Advances.  On the failure of any Obligor to perform any of the
covenants and agreements contained herein, the Administrative Agent may, at its
sole option and in its sole discretion, perform the same and in so doing may
expend such sums as the Administrative Agent may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Administrative Agent may make for the
protection of the security hereof or which may be compelled to make by operation
of Law.  All such sums and amounts so expended shall be repayable by the
Obligors on a joint and several basis promptly upon timely notice thereof and
demand therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the rate of interest then in
effect pursuant to Section 5.1(c) of the Credit Agreement.  No such performance
of any covenant or agreement by the Administrative Agent on behalf of any
Obligor, and no such advance or expenditure therefor, shall relieve the Obligors
of any Default or Event of Default.  The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by an
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.


7.           Remedies.


(a)           General Remedies.  Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Administrative Agent at the expense of the Obligors any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any

 
 

--------------------------------------------------------------------------------

 

Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for Money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements).  Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933.  Neither the Administrative Agent’s compliance with
Applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale.  To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 12.1 of the Credit
Agreement at least ten (10) days before the time of sale or other event giving
rise to the requirement of such notice.  The Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.  Each Obligor further acknowledges
and agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933), or (ii) made privately in the manner described above shall be deemed
to involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the
Administrative Agent may, in such event, bid for the purchase of such
securities.  The Administrative Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given.  To
the extent permitted by Applicable Law, any holder of Secured Obligations may be
a purchaser at any such sale.  To the extent permitted by Applicable Law, each
of the Obligors hereby waives all of its rights of redemption with respect to
any such sale.  Subject to the provisions of Applicable Law, the Administrative
Agent may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, to the extent permitted by Law, be made at the
time and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.


(b)           Remedies relating to Accounts.  During the continuation of an
Event of Default, whether or not the Administrative Agent has exercised any or
all of its rights and remedies hereunder, (i) each Obligor will promptly upon
request of the Administrative Agent instruct all account debtors to remit all
payments in respect of Accounts to a mailing location selected by the
Administrative Agent and (ii) the Administrative Agent shall have the right to
enforce any Obligor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Obligor’s customers and
account debtors that the Accounts of such Obligor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of an Obligor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding

 
 

--------------------------------------------------------------------------------

 

to protect and realize upon the security interest of the holders of the Secured
Obligations in the Accounts.  Each Obligor acknowledges and agrees that the
Proceeds of its Accounts remitted to or on behalf of the Administrative Agent in
accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience and that such Obligor shall not have any right, title or
interest in such Accounts or in any such other amounts except as provided
herein.  Neither the Administrative Agent nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance.  Furthermore, during the continuation of an Event of Default, (i)
the Administrative Agent shall have the right, but not the obligation, to make
test verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Obligors, the Obligors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.


(c)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.  In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.  Notwithstanding the foregoing, no Obligor nor any Subsidiary shall
be required to disclose (x) any materials subject to a confidentiality
obligation binding upon such Obligor or Subsidiary to the extent such disclosure
would violate such obligations or (y) any communications protected by
attorney-client privilege the disclosure or inspection of which would waive such
privilege.


(d)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or the holders of the Secured Obligations to exercise any right, remedy or
option under this Agreement, any other Loan Document, any other document
relating to the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option.  No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein.  To
the extent permitted by Law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder.  The rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations under this Agreement shall be cumulative and not exclusive of any
other right or remedy which the Administrative Agent or the holders of the
Secured Obligations may have.


(e)           Retention of Collateral.  In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of Applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations.  Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

 
 

--------------------------------------------------------------------------------

 

(f)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the holders of the Secured Obligations are legally
entitled, the Obligors shall be jointly and severally liable for the deficiency,
together with interest thereon at the rate of interest then in effect pursuant
to Section 5.1(c) of the Credit Agreement, together with the costs of collection
and the fees, charges and disbursements of counsel.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Obligors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.


8.           Rights of the Administrative Agent.


(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Obligor hereby designates and appoints the Administrative
Agent, on behalf of the holders of the Secured Obligations, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:


(i)           to demand, collect, settle, compromise, adjust, give discharges
and releases, all as the Administrative Agent may reasonably determine;


(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof;


(iii)           to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may deem reasonably appropriate;


(iv)           to receive, open and dispose of mail addressed to an Obligor,
endorse and collect checks, notes, drafts, acceptances, money orders, bills of
lading, warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor
on behalf of and in the name of such Obligor, or securing, or relating to such
Collateral;


(v)           to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;


(vi)           to adjust and settle claims under any insurance policy relating
thereto;


(vii)           to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;


(viii)           to institute any foreclosure proceedings that the
Administrative Agent may deem appropriate;


(ix)           to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Collateral;



 
 

--------------------------------------------------------------------------------

 

(x)           to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;


(xi)           to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;


(xii)           to pay or discharge taxes, liens, security interests or other
encumbrances  levied or placed on or threatened against the Collateral;


(xiii)           to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;


(xiv)           to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral; and


(xv)           to do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary, proper or convenient
in connection with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so.  The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct.  This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.


(b)           Assignment by the Administrative Agent.  The Administrative Agent
may from time to time assign the Secured Obligations to a successor
Administrative Agent appointed in accordance with the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.


(c)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking

 
 

--------------------------------------------------------------------------------

 

action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Administrative
Agent has or is deemed to have knowledge of such matters, or (ii) taking any
steps to clean, repair or otherwise prepare the Collateral for sale.


(d)           Liability with Respect to Accounts.  Anything herein to the
contrary notwithstanding, each of the Obligors shall remain liable under each of
the Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Administrative Agent
nor any holder of Secured Obligations shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any holder
of Secured Obligations of any payment relating to such Account pursuant hereto,
nor shall the Administrative Agent or any holder of Secured Obligations be
obligated in any manner to perform any of the obligations of an Obligor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.


(e)           Voting and Payment Rights in Respect of the Pledged Equity.


    (i)           So long as no Event of Default shall exist, each Obligor may
(A) exercise any and all voting and other consensual rights pertaining to the
Pledged Equity of such Obligor or any part thereof for any purpose permitted by
this Agreement or the Credit Agreement and (B) subject to the requirements of
this Agreement, receive and retain any and all dividends, principal or interest
paid in respect of the Pledged Equity to the extent they are allowed under the
Credit Agreement; and


    (ii)           During the continuance of an Event of Default, (A) all rights
of an Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of an Obligor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (C) all dividends, principal and interest payments
which are received by an Obligor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Obligor, and shall be
forthwith paid over to the Administrative Agent as Collateral in the exact form
received, to be held by the Administrative Agent as Collateral and as further
collateral security for the Secured Obligations.
   
    (f)           Releases of Collateral.  Liens on the Collateral will be
released in accordance with Section 11.9 of the Credit Agreement.


     9.           Application of Proceeds.  Upon the acceleration of the
Obligations pursuant to Section 10.2 of the Credit Agreement, any payments in
respect of the Secured Obligations and any proceeds of the Collateral, when
received by the Administrative Agent or any holder of the Secured Obligations in
Money, will be applied in reduction of the Secured Obligations in the order set
forth in Section 10.4 of the Credit Agreement.
 
    10.           Continuing Agreement.



 
 

--------------------------------------------------------------------------------

 

(a)           This Agreement shall remain in full force and effect until such
time as the Secured Obligations (other than contingent indemnification
obligations not then due) arising under the Loan Documents have been paid in
full, the Commitments have expired or been terminated and all Letters of Credit
have been terminated or expired (or been cash collateralized), at which time
this Agreement shall be automatically terminated and the Administrative Agent
shall, upon the request and at the expense of the Obligors, forthwith release
all of its liens and security interests hereunder and shall execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Obligors evidencing such termination.


(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any Debtor Relief Laws,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Secured Obligations is rescinded or must be restored
or returned, all costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any holder
of the Secured Obligations in defending and enforcing such reinstatement shall
be deemed to be included as a part of the Secured Obligations.


11.           Amendments; Waivers; Modifications, etc.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Sections 8(f), 10(a) and 20 of this Agreement
and Section 12.2 of the Credit Agreement; provided that any update or revision
to Schedule 2 hereto delivered by any Obligor shall not constitute an amendment
for purposes of this Section 11 or Section 12.2 of the Credit Agreement.


12.           Successors in Interest.  This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns.


13.           Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with Section 12.1 of the Credit Agreement.


14.           Loan Document; Counterparts.  This Agreement is a Loan
Document.  This Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.  Delivery of executed counterparts of this Agreement by facsimile
or other electronic means shall be effective as an original.


15.           Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.           Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL.  The terms of Sections 12.5 and 12.6 of the Credit Agreement with respect
to governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


17.           Severability.  If any provision of any of the Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.



 
 

--------------------------------------------------------------------------------

 

18.           Entirety.  This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


19.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.


20.           Joinder.  At any time after the date of this Agreement, one or
more additional Persons may become party hereto by executing and delivering to
the Administrative Agent a Joinder Agreement.  Immediately upon such execution
and delivery of such Joinder Agreement (and without any further action), each
such additional Person will become a party to this Agreement as an “Obligor” and
have all of the rights and obligations of an Obligor hereunder and this
Agreement and the schedules hereto shall be deemed amended by such Joinder
Agreement.


21.           Joint and Several Obligations of Obligors.


(a)           Each of the Obligors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
holders of the Secured Obligations, for the mutual benefit, directly and
indirectly, of each of the Obligors and in consideration of the undertakings of
each of the Obligors to accept joint and several liability for the obligations
of each of them.


(b)           Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Agreement, the
other Loan Documents and any other documents relating to the Secured
Obligations, it being the intention of the parties hereto that all the Secured
Obligations shall be the joint and several obligations of each of the Obligors
without preferences or distinction among them.


(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Secured Obligations, the obligations of each Guarantor under the Credit
Agreement, the other Loan Documents and the documents relating to the Secured
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.


[remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Security and Pledge
Agreement to be duly executed and delivered as of the date first above written.




OBLIGORS:                                           ORBITAL SCIENCES
CORPORATION,
a Delaware corporation




By:       /s/ Michael R. Williams                        
Name:  Michael R. Williams
Title:    Senior Vice President and Treasurer




ORBITAL INTERNATIONAL LLC,
a Delaware limited liability company




By:       /s/ Michael R. Williams                        
Name:  Michael R. Williams
Title:    Senior Vice President and Treasurer




 
 

--------------------------------------------------------------------------------

 



Accepted and agreed to as of the date first above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent


By:       /s/ Scott Santa Cruz                           
Name:  Scott Santa Cruz
Title:    Managing Director







 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


PLEDGED EQUITY




Pledgor
Issuer
Description
Orbital Sciences Corporation
Orbital International LLC
100% of membership interests












 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


COMMERCIAL TORT CLAIMS




None.





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3


LOCATIONS OF EQUIPMENT AND INVENTORY
 
 


21830 Atlantic Blvd
Dulles, Virginia 20166
 
1721 West Elliot Rd., Gilbert
Arizona 85233
 
21839 Atlantic Boulevard
Dulles, VA  20166
 
21829 Atlantic Boulevard
Dulles, VA 20166
 
21700 Atlantic Boulevard
Dulles, VA 20166
 
21819 Atlantic Boulevard
Dulles, VA 20166
 
45370 Steeplechase Drive
Dulles, VA 20166
 
46000 Manekin Plaza, Suite 100
Sterling, VA 20166
 
46010 Manekin Plaza, Suite 100
Sterling, VA 20166
 
Baronwood Warehouse
45449 Severn Way
Sterling, VA 20166
 
305-A Quality Circle
Huntsville, AL 35806
 
Phoenix-Mesa Gateway Airport
Storage Bunker 1111 and 1113
Mesa, AZ 85212
(Maricopa County)
 
800 Carver Road, Suites 110 & 115
Tempe, AZ 85284
 
3377 South Price Road
Chandler, AZ 85248
 
3380 South Price Road
Chandler, AZ 85248
 
2235 Courtney Parkway, Suite C
Merritt Island, FL 32953
 
7711 Center Drive, Suite 600
Huntington Beach, CA 92647
 
Buildings 1555 and 1556
Vandenberg Air Force Base, CA 93437
 
Mojave Aircraft Operations Base
17143 Flight Systems Dr., #205
Mojave, CA 93501
 
20030 Century Boulevard, Suite 102
Germantown, MD 20874
 
7500 Greenway Center Drive, Suite 1500
Greenbelt, MD 20770
 
16055 Space Center Boulevard. Suite 210
Houston, TX 77062
 
5008, 5010, 5011 Hertzel Place
Beltsville, MD 20705
 
400/444 North Capitol Street, NW, Suite 216
Washington, DC 20003
 
32421 Chincoteaque Road
New Church, VA 23415-2312
 
1440 N. Fiesta Boulevard
Gilbert, AZ 85233
 
1405 N. Fiesta Boulevard
Gilbert, AZ 85233
(Maricopa County)
 
565 Space Center Drive, Suite 135
Colorado Springs, CO 80915
 
12299 Livingston Road
Manassas, VA 20109
 
1510 Spring Hill Road
McLean, VA 22102
 
11311 Maryland Avenue
Beltsville, MD 20705
 




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4


DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS




NAME OF
       
FINANCIAL
 
TYPE OF
 
ACCOUNT
INSTITUTION
 
ACCOUNT
 
NUMBER
         
 Bank of America
 
        Checking/ DDA
 
       4113052459
Bank of America
 
        Checking/ DDA
 
       4130364586
MorganStanley SmithBarney
 
        Investment
 
       373-92036
MorganStanley SmithBarney
 
        Investment
 
       373-9131C
Wells Fargo Bank
 
        Checking/DDA
 
       4950050054
Wells Fargo Bank
 
        Checking/DDA
 
       4950050062






 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 4(a)(ii)



IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to






the following Capital Stock of _____________________, a ____________
corporation:


No. of
Shares                                                                Certificate
No.






and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Capital Stock and to take
all necessary and appropriate action to effect any such transfer.  The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.






_____________________________


By:                                                      
Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4(b)(i)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS


United States Patent and Trademark Office
 
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
June 7, 2011 (as the same may be amended, modified, restated or supplemented
from time to time, the “Agreement”) by and among the Obligors from time to time
party thereto (each an “Obligor” and collectively, the “Obligors”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”) for the holders of the Secured Obligations referenced therein, the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon, the patents and patent applications set forth on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the holders of the
Secured Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the patents and patent applications set forth on Schedule 1 attached
hereto (i) may only be terminated in accordance with the terms of the Agreement
and (ii) is not to be construed as an assignment of any patent or patent
application.


Very truly yours,


__________________________________
[Obligor]


By:                                                      
Name:
Title:






Acknowledged and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                                                      
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4(b)(ii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS


United States Patent and Trademark Office
 
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
June 7, 2011 (as the same may be amended, modified, restated or supplemented
from time to time, the “Agreement”) by and among the Obligors from time to time
party thereto (each an “Obligor” and collectively, the “Obligors”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”) for the holders of the Secured Obligations referenced therein, the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon, the trademarks and trademark applications set forth on Schedule 1
attached hereto to the Administrative Agent for the ratable benefit of the
holders of the Secured Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the trademarks and trademark applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Agreement and (ii) is not to be construed as an assignment of any trademark or
trademark application.


Very truly yours,


__________________________________
[Obligor]


By:                                                      
Name:
Title:






Acknowledged and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                                                      
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4(b)(iii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS


United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
June 7, 2011 (as the same may be amended, modified, restated or supplemented
from time to time, the “Agreement”) by and among the Obligors from time to time
party thereto (each an “Obligor” and collectively, the “Obligors”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”) for the holders of the Secured Obligations referenced therein, the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon, the copyrights and copyright applications shown on Schedule 1
attached hereto to the Administrative Agent for the ratable benefit of the
holders of the Secured Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the copyrights and copyright applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.


Very truly yours,


__________________________________
[Obligor]


By:                                                      
Name:
Title:






Acknowledged and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                                                      
Name:
Title:

 
 

--------------------------------------------------------------------------------

 
